181 F.2d 595
MACCABEES et al.v.CARTER.
No. 11000.
United States Court of Appeals Sixth Circuit.
April 10, 1950.

McLane & Bates, Nashville, Tenn., and Garland S. Moore, Nashville, Tenn., for appellants.
Walker & Hooker, Nashville, Tenn., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel.


2
And it appearing that the verdict of the jury is supported by substantial evidence;


3
And it appearing that under Tennessee law fraternal benefit societies fall within the purview of and are governed by the provisions of Section 6434, Williams' Tennessee Code; Snyder v. Supreme Ruler of the Fraternal Mystic Circle, 122 Tenn. 248, 268, 122 S.W. 981, 45 L.R.A.,N.S., 209; Cf. Kidd v. National Council of Junior Order of United American Mechanics, 137 Tenn. 398, 406, 193 S.W. 130.


4
And no reversible error appearing in the record:


5
It is ordered that the judgment of the District Court be, and it hereby is, affirmed.